Citation Nr: 1453312	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease L2-3, L3-4, and L5-S1 from October 9, 2009 to May 15, 2011.
 
2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease L2-3, L3-4, and L5-S1 since May 16, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  

This case was remanded for further development in January 2014.  

The Board notes that it has reviewed the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  From October 9, 2009 to May 15, 2011, degenerative disc disease L2-3, L3-4, and L5-S1 was manifested by significant scoliosis.  

2.  Degenerative disc disease L2-3, L3-4, and L5-S1 is not manifested by forward flexion of the thoracolumbar spine that is 30 degrees or less nor is there favorable ankylosis of the entire thoracolumbar spine.






CONCLUSIONS OF LAW

1.  From the date of claim, October 9, 2009, the criteria for a 20 percent rating for degenerative disc disease L2-3, L3-4, and L5-S1 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for a rating in excess of 20 percent disabling for degenerative disc disease L2-3, L3-4, and L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's degenerative disc disease is evaluated under Diagnostic Code 5242 evaluating degenerative arthritis of the spine.  Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The Veteran appeals the denial of a rating in excess of 10 percent for degenerative disc disease L2-3, L3-4, and L5-S1 from October 9, 2009 to May 15, 2011 and an rating in excess of 20 percent thereafter.  Based on the evidence of record, the Board finds that an uniform 20 percent rating, but no higher, is warranted.  

In this regard, the October 2009 VA examination revealed flexion limited to 90 degrees without objective evidence of pain on active motion.  There was also no additional limitation after repetitive use.  His combined range of motion of the thoracolumbar spine was also shown to be much greater than the 120 degrees required for the next higher rating.  The Board notes, however, that the Veteran was found to have significant scoliosis during the VA examination.  Although the VA examiner stated that the Veteran did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, the Board cannot ignore the examination findings of significant scoliosis of the lumbar spine up to the mid thoracic spine.  As such, under the general rating formula for diseases and injuries of the spine, the criteria for a 20 percent rating is met and an uniform 20 percent rating for the Veteran's lumbar spine disability is warranted.  

A review of the record, however, discloses that the criteria for a rating higher than 20 percent disabling  has not been met during this appeal.  To that end,  the Veteran's remaining functional forward flexion of the thoracolumbar spine is greater than 30 degrees and there is no showing of favorable ankylosis of the entire thoracolumbar spine.  As noted above, the October 2009 VA examination revealed flexion limited to 90 degrees without objective evidence of pain on active motion. The May 2011 VA examination disclosed forward flexion of the lumbar spine to 50 degrees with objective evidence of pain on motion.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  The March 2014 VA examination revealed forward flexion to 75 degrees with objective evidence of painful motion at 70 degrees.  There was no additional limitation in range of motion following repetitive use testing but less movement than normal and pain on movement after repetitive use.  The above evidence demonstrates that the Veteran retains the functional equivalent of forward flexion of the lumbar spine to 50 degrees.  Even when considering 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's holding in DeLuca, supra, forward flexion of the thoracolumbar spine that is 30 degrees or less and/or favorable ankylosis of the entire thoracolumbar spine is not shown.  

With regard to neurologic abnormalities, the October 2009 VA examination revealed a history of numbness, paresthesias and leg or foot weakness that was related to the lumbar spine.  Vibration and light touch of the lower extremities were impaired.  The November 2009 neurological examination noted low back pain radiating into the right flank and occasional sharp pain in the left flank with certain positions.  Examination, however, revealed normal motor strength, deep tendon and sensory reflexes.  Straight leg raise test was negative and muscle spasm absent.  
The March 2011 VA examiner stated that the mild sensory changes seen on examination were symmetrical and likely related to ethanol use as evidence of early sensory neuropathy.  The VA examiner also found that the subjective right sided radiation of numbness from the lower back is not a new radiculopathy and is related to old surgery in 1999 after a motor vehicle accident.  The evidence does not demonstrate that a separate compensable rating for neurological impairments resulting from the lumbar spine was warranted prior to March 11, 2014.  While the evidence demonstrates complaints of numbness, paresthesias and weakness, it does not demonstrate significant lower extremity neurological impairment resulting therefrom during this time.  In reaching this determination, the Board has considered the guidance established in section 4.120, 4.123 and 4.124.  However, when rated by analogy, a separate compensable evaluation was not warranted.  

The Board notes, however, since March 12, 2014, the Veteran is shown to have signs and symptoms of radiculopathy described as intermittent weakness and decreased sensation in the left leg involving L4/L5/S1/S2/S3 nerve root (sciatic nerve).  Accordingly, he was granted a separate rating for radiculopathy of the left lower extremity, effective March 12, 2014.  No other neurologic manifestations originating from the lumbar spine have been identified.  

The Board also notes that while the March 2014 VA examination disclosed scarring of the lumbar spine, the VA examination disclosed that the scars were not painful and/or unstable nor was the total area of all related scars greater than 39 square cm.  As such, the scars are not of the size and/or severity to warrant a compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804.

The Board has considered the lay statements of record that discuss the Veteran's functional limitations from his lumbar spine disability.  The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his disability to include his reports of pain and functional impairments.  Neither the lay or medical evidence, however, reflects that the requirements for a rating higher than 20 percent were met during any period addressed above.  The Board has afforded greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The examinations were conducted by medical professionals with the expertise to comment and opine on the matters at issue.  The examiners reviewed the records, which included the Veteran's contentions, and conducted a complete physical examination.  The medical findings of record are also well reasoned and supported by the historical record.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath, 1 Vet. App. 589.  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The Veteran is a maintenance worker and it is shown that his disability causes some limitations to include an inability to climb ladders.  During his July 2012 hearing, the Veteran stated that he did not call out sick and has not missed any excessive amount of work because his back.  The Board acknowledges the Veteran's occupational limitations from his lumbar spine disability.  The manifestations of the Veteran's lumbar spine disability on appeal, however, are contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for his disability on appeal that is not already contemplated by the schedular rating criteria.  For instance, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current ratings.  There is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating of 20 percent, but no higher, for degenerative disc disease L2-3, L3-4, and L5-S1 from December 9, 2009 to May 15, 2011 is granted. 
 
Entitlement to a rating in excess of 20 percent for degenerative disc disease L2-3, L3-4, and L5-S1 since May 16, 2011 is denied.  



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


